Title: From Thomas Jefferson to John Browne Cutting, 18 July 1824
From: Jefferson, Thomas
To: Cutting, John Browne

Dear SirMonto
July 18. 24.I duly recd your favor of the 9th at which date it seems you had not recd mine of the 2d but as it must have got to hand very soon after I do not further answer your last. mine contained all the informn I possess and one document (the press copy) of your account) which in case of miscarriage, cannot be renewed.accept the repeated assurance of my esteem & respect.Th: J.